Dismissed and Memorandum Opinion filed February 26, 2004








Dismissed and Memorandum Opinion filed February 26,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00013-CV
____________
 
STEVEN SIMONS,
Appellant
 
V.
 
BRAEBURN
TERRACE OWNERS ASSOCIATION, INC. and HARRIS COUNTY TAX ASSESSOR-COLLECTOR,
INC., Appellees
 

 
On Appeal from the
151st District Court
Harris County,
Texas
Trial Court Cause No.
02-55496
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from an order of dismissal with
prejudice signed September 26, 2003.  No
motion for new trial was filed. 
Appellant=s notice of appeal was not filed until December 30, 2003.




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusions of law. 
See Tex. R. App. P. 26.1.  Appellant=s notice of appeal was not filed
timely.  A motion for extension of time
is necessarily implied when an appellant, acting in good faith, files a notice
of appeal beyond the time allowed by rule 26.1, but within the fifteen-day
grace period provided by rule 26.3 for filing a motion for extension of
time.  Verburgt v. Dorner, 959
S.W.2d 615, 617-18 (1997) (construing the predecessor to rule 26).  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
On February 9, 2004, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.